625 So. 2d 83 (1993)
Joel W. ROBBINS, etc., Petitioners,
v.
Hon. Ronald FRIEDMAN, Respondent.
No. 93-1695.
District Court of Appeal of Florida, Third District.
September 28, 1993.
*84 Suri & Spitale, and Leo Spitale, Jr., Miami, for petitioners.
Robert A. Ginsburg, County Atty., for respondent.
Before NESBITT, COPE and GODERICH, JJ.
PER CURIAM.
The taxpayers in this case filed an action against the petitioner, Joel Robbins, property appraiser for Dade County, challenging the denial of an agricultural classification of their real property for the year 1991. On May 27, 1993, the property appraiser moved to dismiss on the grounds that the taxes for the subject property had become delinquent by operation of law on April 1, 1993 and, consequently, the circuit court lacked the power to exercise jurisdiction over the contest because of section 194.171(5), (6), Florida Statutes (1991). The taxpayers filed an affidavit reciting that their mailbox had been knocked down on a number of occasions which caused them not to receive their mail. The circuit court adopted that challenged assertion and concluded that the appraiser was equitably estopped from asserting the defense of the trial court's lack of subject matter jurisdiction. The appraiser seeks a writ of prohibition out of this court. We agree with the appraiser. It is now settled beyond any doubt that the cited statute does not allow a court to retain jurisdiction once taxes become delinquent. Markham v. Hinkley, 544 So. 2d 1139 (Fla. 4th DCA), review denied, 553 So. 2d 1164 (Fla. 1989) and cases cited therein.
We therefore award the appraiser relief but withhold formal writ secure in our belief that it will be unnecessary.
Prohibition granted.